DETAILED ACTION
This is in response to the application filed on September 14, 2021 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claim 1 is in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/25/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because foreign patent documents 11 – 14 are not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statements (IDS) submitted on 11/9/2021, 12/7/2021, 12/21/2021, 2/15/2022, 3/15/2022, 4/4/2022, 6/16/2022, and 9/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,150,910. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 5 are broader than claim 10 of 11,150,910.
17/474830
11,150,910
1. A processing system comprising:
(a) a host processing domain comprising a host processor configured to:
receive at least one instruction comprising (i) operand information relating to one or more operands, and
(ii) operation information indicative of an operation to be performed on the one or more operands;
execute the operation indicated in the operation information on the one or more operands to generate operation output information; and
provide, to a metadata processing domain, instruction information and the operation output information;
and
(b) the metadata processing domain comprising:







a tag processing unit configured to:
receive, from the host processing domain, the instruction information and the operation output information;

use the instruction information to obtain one or more input metadata tags associated with the at least one
instruction;























when a rule associated with the one or more input metadata tags has been satisfied, generate a shadow copy of a current state of the host processor and store the shadow copy of the current state of the host processor in a shadow register; and
























when the rule associated with the one or more input metadata tags has not been satisfied, unwind the host processor according to a previous state that was stored in the shadow register.

1. A processing system comprising: 
(a) a host processing domain comprising a host processor configured to: 
receive at least one instruction comprising (i) operand information relating to one or more operands, and 
(ii) operation information indicative of an operation to be performed on the one or more operands; 
execute the operation indicated in the operation information on the one or more operands to generate operation output information; and 
provide, to a metadata processing domain, instruction information and the operation output information; 
and 
(b) the metadata processing domain comprising: 

(i) a write interlock configured to: receive, from the host processing domain, the operation output information; and place the operation output information into a queue; 

(ii) a tag processing unit configured to: receive, from the host processing domain, the instruction information; 


use the instruction information to obtain one or more input metadata tags associated with the at least one instruction; 

determine, in accordance with one or more policies being enforced and in accordance with the one or more input metadata tags associated with the at least one instruction, whether the at least one instruction is allowed; and 
responsive to a determination that the instruction is allowed, cause the queue of the write interlock to write to memory the operation output information in a manner that associates the operation output information with at least one output metadata tag.

9. The processing system of claim 1, wherein: the host processor is further configured to provide, to the metadata processing domain, update information indicative of one or more updates to the host processor's state as a result of executing the at least one instruction; and 
the metadata processing domain is further configured to, responsive to a determination that the at least one instruction is allowed, use the update information to update a shadow register configured to store a shadow copy of the host processing domain as of a most-recently-allowed instruction.
10. The processing system of claim 9, wherein the at least one instruction comprises a first instruction, the instruction information comprises first instruction information, and the one or more input metadata tags comprise one or more first input metadata tags, and wherein the tag processing unit is further configured to: receive, from the host processing domain, second instruction information relating to a second instruction executed by the host processor; use the second instruction information to obtain one or more second input metadata tags associated with the second instruction; determine, in accordance with the one or more policies being enforced and in accordance with the one or more second metadata tags associated with the second instruction, whether the second instruction is allowed; and responsive to a determination that the second instruction is not allowed, communicate one or more rollback signals to the host processing domain to restore a state of the host processing domain to the shadow copy of the host processing domain.
5. The processing system of claim 1, 

wherein the meta data processing domain further comprises:
a write interlock configured to: receive, from the host processing domain, the operation output information; and
place the operation output information into a queue;



wherein the tag processing unit is further configured to:
determine, in accordance with one or more policies being enforced and in accordance with the one or more input metadata tags associated with the at least one instruction, whether the at least one instruction is allowed; and
responsive to a determination that the instruction is allowed, cause the queue of the write interlock to write to memory the operation output information in a manner that associates the operation output information with at least one output metadata tag.
Part of claim 1 above:
(b) the metadata processing domain comprising: 
(i) a write interlock configured to: receive, from the host processing domain, the operation output information; and 
place the operation output information into a queue; 

also from claim 1 above:
determine, in accordance with one or more policies being enforced and in accordance with the one or more input metadata tags associated with the at least one instruction, whether the at least one instruction is allowed; and 
responsive to a determination that the instruction is allowed, cause the queue of the write interlock to write to memory the operation output information in a manner that associates the operation output information with at least one output metadata tag.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiricescu et al., U.S. Patent Application 2016/0140363 (hereinafter referred to as Chiricescu) (from Applicant’s IDS) in view of Yourst et al., U.S. Patent Application 2006/0112261 (hereinafter referred to as Yourst).

Referring to claim 1, Chiricescu discloses “A processing system comprising: (a) a host processing domain comprising a host processor” (Fig. 1 and [0062] processor 12) “configured to: receive at least one instruction comprising (i) operand information relating to one or more operands, and (ii) operation information indicative of an operation to be performed on the one or more operands” (Fig. 1 and [0062] fetch, decode stages); “execute the operation indicated in the operation information on the one or more operands to generate operation output information” (Fig. 1 and [0062] execute stage); “and provide, to a metadata processing domain, instruction information and the operation output information” (Fig. 1 and [0062] PUMP is between memory stage and writeback stage); “and (b) the metadata processing domain comprising:” “(ii) a tag processing unit configured to: receive, from the host processing domain, the instruction information and the operation output information; use the instruction information to obtain one or more input metadata tags associated with the at least one instruction” (Fig. 1 and [0062] - [0072] Programmable Unit for Metadata Processing (PUMP), metadata tags, miss handler).
Chiricescu also discloses rules and allowing instructions ([0067] – [0068] rules, Fig. 1 and [0062] PUMP is between memory stage and writeback stage, [0068] allow, [0012] tags for results).
	Chiricescu does not appear to explicitly disclose “when a rule associated with the one or more input metadata tags has been satisfied, generate a shadow copy of a current state of the host processor and store the shadow copy of the current state of the host processor in a shadow register; and when the rule associated with the one or more input metadata tags has not been satisfied, unwind the host processor according to a previous state that was stored in the shadow register.”
	However, Yourst discloses “generate a shadow copy of a current state of the host processor and store the shadow copy of the current state of the host processor in a shadow register; and when the rule associated with the one or more input metadata tags has not been satisfied, unwind the host processor according to a previous state that was stored in the shadow register” ([0011] when exception or wrong branch, rollback.  [0062] – [0064] In the event of a rollback, the shadow map is used to copy the values from the last known good commit buffer slots back into the architectural state, effectively restoring the state to the last commit point.  Claim 1 architectural registers, condition registers, control registers).
	It would have been obvious to one of ordinary skill in the art to combine Yourst with Chiricescu so that steps include “when a rule associated with the one or more input metadata tags has been satisfied (as in Chiricescu), generate a shadow copy of a current state of the host processor” (as in Yourst).
Chiricescu and Yourst are analogous art because they are from the same field of endeavor, which is instruction pipelining and handling faults/violations.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu and Yourst before him or her, to modify the teachings of Chiricescu to include the teachings of Yourst so that a shadow copy of a processor state is stored and the state is restored when a rule is not satisfied.
The motivation for doing so would have been to provide a means for falling back to a known good state (as described by Yourst in [0011]).
Therefore, it would have been obvious to combine Yourst with Chiricescu to obtain the invention as specified in the instant claim.

	As per claim 2, Chiricescu discloses “write-back information received in connection with the at least one instruction” (Fig. 1 and [0062] PUMP is between memory stage and writeback stage).
	Chiricescu does not appear to explicitly disclose “the shadow copy of the current state of the host processor comprises write-back information received in connection with the at least one instruction.”
	However, Yourst discloses “the shadow copy of the current state of the host processor” ([0062] – [0064] In the event of a rollback, the shadow map is used to copy the values from the last known good commit buffer slots back into the architectural state, effectively restoring the state to the last commit point.  Claim 1 architectural registers, condition registers, control registers).
	It would have been obvious to one of ordinary skill in the art to combine Yourst with Chiricescu so that “the shadow copy of the current state of the host processor comprises write-back information received in connection with the at least one instruction.”
Chiricescu and Yourst are analogous art because they are from the same field of endeavor, which is instruction pipelining and handling faults/violations.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu and Yourst before him or her, to modify the teachings of Chiricescu to include the teachings of Yourst so that a shadow copy of a processor state is stored and the state is restored when a rule is not satisfied.
The motivation for doing so would have been to provide a means for falling back to a known good state (as described by Yourst in [0011]).
Therefore, it would have been obvious to combine Yourst with Chiricescu to obtain the invention as specified in the instant claim.

	As per claim 3, Yourst discloses “the shadow copy of the current state of the host processor comprises a state of register files and control/status registers (CSRs)”
([0062] – [0064] In the event of a rollback, the shadow map is used to copy the values from the last known good commit buffer slots back into the architectural state, effectively restoring the state to the last commit point.  Claim 1 architectural registers, condition registers, control registers).
Chiricescu and Yourst are analogous art because they are from the same field of endeavor, which is instruction pipelining and handling faults/violations.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu and Yourst before him or her, to modify the teachings of Chiricescu to include the teachings of Yourst so that a shadow copy of a processor state is stored and the state is restored when a rule is not satisfied.
The motivation for doing so would have been to provide a means for falling back to a known good state (as described by Yourst in [0011]).
Therefore, it would have been obvious to combine Yourst with Chiricescu to obtain the invention as specified in the instant claim.

As per claim 4, Yourst discloses “the previous state that was stored in the shadow register is a most-recently-allowed state of the host processor that did not violate any policy” ([0062] – [0064] a shadow map, comprising a plurality of pointers, may specify the commit buffer slot associated with the last known good copy of each architectural register from the commit group prior to the currently executing group.  In the event of a rollback, the shadow map is used to copy the values from the last known good commit buffer slots back into the architectural state, effectively restoring the state to the last commit point.  Claim 1 architectural registers, condition registers, control registers).
Chiricescu and Yourst are analogous art because they are from the same field of endeavor, which is instruction pipelining and handling faults/violations.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu and Yourst before him or her, to modify the teachings of Chiricescu to include the teachings of Yourst so that a shadow copy of a processor state is stored and the state is restored when a rule is not satisfied.
The motivation for doing so would have been to provide a means for falling back to a known good state (as described by Yourst in [0011]).
Therefore, it would have been obvious to combine Yourst with Chiricescu to obtain the invention as specified in the instant claim.

Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiricescu in view of Yourst, further in view of ‘Decoupling Dynamic Information Flow Tracking with a Dedicated Coprocessor’ by Hari Kannan et al. (hereinafter referred to as Kannan) (from Applicant’s IDS).

As per claim 17, Chiricescu discloses “the tag processing unit” “configured to determine, based on the instructions, instruction care bit information indicative of one or more care bits, and operation group information indicative of an operation group” ([0092] ‘don’t-care’ and opgroups).
Neither Chiricescu nor Yourst appears to explicitly disclose the tag processing unit further comprises at least one look-up table.”
However, Kannan discloses “the tag processing unit further comprises at least one look-up table” (Table 2 LUTs used with the DIFT coprocessor).
Chiricescu, Yourst, and Kannan are analogous art because they are from the same field of endeavor, which is instruction pipelining and monitoring.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu, Yourst, and Kannan before him or her, to modify the teachings of Chiricescu and Yourst to include the teachings of Kannan so that the system includes a tag processing unit with at least one look-up table.
The motivation for doing so would have been to provide a means for decoding an opcode in an efficient, fast manner.
Therefore, it would have been obvious to combine Kannan with Chiricescu and Yourst to obtain the invention as specified in the instant claim.

As per claims 18 and 19, Chiricescu discloses “the tag processing unit is further configured to determine” “that the instructions are formatted in accordance with the first instruction set architecture” (Fig. 1 and [0062] reduced instruction set computing processor 12, fetch, decode stage, execute stage) and “a determination that the instructions are formatted in accordance with the first instruction set architecture is further based on the instruction care bit information indicative of the one or more care bits and the operation group information indicative of an operation group” ([0092] ‘don’t-care’ and opgroups).
Neither Chiricescu nor Yourst appears to explicitly disclose the tag processing unit determining “based on the at least one decode table” that the instructions are formatted in accordance with the instruction set architecture.
	However, Kannan discloses the tag processing unit determining “based on the at least one decode table” that the instructions are formatted in accordance with the instruction set architecture (Table 2 LUTs used with the DIFT coprocessor).
Chiricescu, Yourst, and Kannan are analogous art because they are from the same field of endeavor, which is instruction pipelining and monitoring.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu, Yourst, and Kannan before him or her, to modify the teachings of Chiricescu and Yourst to include the teachings of Kannan so that the system includes a tag processing unit with at least one decode table.
The motivation for doing so would have been to provide a means for decoding an opcode in an efficient, fast manner.
Therefore, it would have been obvious to combine Kannan with Chiricescu and Yourst to obtain the invention as specified in the instant claim.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chiricescu in view of Yourst, further in view of Kannan, as applied to claims above, further in view of Baghsorkhi et al., U.S. Patent Application 2018/0189062 (hereinafter referred to as Baghsorkhi) (from Applicant’s IDS).

	As per claim 20, Kannan discloses “the at least one decode table comprises” “a plurality of address lookup tables” (Table 2 LUTs).
	Neither Chiricescu nor Yourst nor Kannan appear to explicitly disclose “the at least one decode table comprises a cascade of tables of at least a primary table, a secondary table, and a plurality of address lookup tables.”
	However, Baghsorkhi discloses that “The decode unit and/or its instruction recognition and decode logic may be implemented using various mechanisms including, but not limited to, microcode read only memories (ROMs), look-up tables, hardware implementations, programmable logic arrays (PLAs), other mechanisms suitable to implement decode units, and combinations thereof” ([0047]).
	In view of Baghsorkhi, it would have been obvious to one of ordinary skill to use and number and combination of lookup tables and decode tables.  It would have been obvious to one of ordinary skill to modify Chiricescu/Yourst/Kannan so that “the at least one decode table comprises a cascade of tables of at least a primary table, a secondary table, and a plurality of address lookup tables.”
Chiricescu, Yourst, Kannan, and Baghsorkhi are analogous art because they are from the same field of endeavor, which is pipelining instructions and monitoring.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiricescu, Yourst, Kannan, and Baghsorkhi before him or her, to modify the teachings of Chiricescu, Yourst, and Kannan to include the teachings of Baghsorkhi so that the at least one decode table comprises a cascade of tables of at least a primary table, a secondary table, and a plurality of address lookup tables.
The motivation for doing so would have been to utilize any known instruction recognition and decode logic, or combinations thereof (as stated by Baghsorkhi at [0047]).
Therefore, it would have been obvious to combine Baghsorkhi with Chiricescu, Yourst, and Kannan to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 5 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘18-447 Computer Architecture Lecture 11: Precise Exceptions, State Maintenance, State Recovery’ by Mutlu discloses a future file and an architectural file for state recovery on exceptions.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184